COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         West Loop Hospitality, LLC, and Jetall Companies, Inc. v.
                             Houston Galleria Lodging Associates, LLC

Appellate case number:       01-19-00885-CV

Trial court case number:     2013-63613

Trial court:                 55th District Court of Harris County

       Appellants, West Loop Hospitality, LLC, and Jetall Companies, Inc., have filed a
motion to extend the time to file a notice of appeal (“companies’ motion”). Appellant, Ali
Choudhri, has also filed a motion to extend the time to file a notice of appeal (“Choudhri’s
motion”). Appellees, Houston Galleria Lodging Associates, LLC, Raymond Management
Co., Inc., the Estate of C. J. Raymond, and Barry Perkel, have filed responses opposing
both motions. The parties dispute whether appellants’ explanations for the need for an
extension are reasonable.

        The Texas Rules of Appellate Procedure authorize appellate courts to extend the
time to file a notice of appeal if, within 15 days after the deadline for filing the notices of
appeal, the party files in the trial court a notice of appeal and files in the appellate court a
motion reasonably explaining the need for an extension. TEX. R. APP. P. 26.3,
10.5(b)(2)(A); see also TEX. R. APP. P. 10.5(b)(1)(C). Appellants appeal the trial court’s
October 8, 2019 order, so the deadline to file a notice of appeal was November 7, 2019.
TEX. R. APP. P. 26.1. The deadline to file a motion to extend time to file a notice of appeal
was 15 days later on November 22, 2019. TEX. R. APP. P. 26.3. Appellants filed their
notices of appeal on November 8 and 20, 2019, and filed their motions to extend time to
file their notices of appeal on November 13 and 20, 2019. Thus, appellants’ motions to
extend time were timely.

       In the companies’ motion, appellants argue their counsel was in the Isle of Man
attending a hearing and had difficulty accessing reliable phone and internet service, which
delayed communications with counsel’s clients and office and resulted in filing the notice
of appeal one day late. Appellees respond that appellants’ explanation is not plausible,
relying on various websites regarding the internet and phone service in the Isle of Man. “A
reasonable explanation means ‘any plausible statement of circumstances indicating that
failure to file within the [required] period was not deliberate or intentional, but was the
result of inadvertence, mistake or mischance.” Weik v. Second Baptist Church of Houston,
988 S.W.2d 437, 439 (Tex. App.—Houston [1st Dist.] 1999, pet. denied) (quoting Garcia
v. Kastner Farms, Inc., 774 S.W.2d 668, 669 (Tex. 1989)). We find appellants’ explanation
reasonable because it was the result of inadvertence and mischance, and was not deliberate
or intentional.

        Choudhri’s motion argues he mistakenly believed that West Loop Hospitality’s and
Jetall Companies’ notice of appeal included his notice of appeal. Appellees respond that
this explanation is reasonable only if the explanation in companies’ motion is reasonable.
We determined above that the companies’ motion provided a reasonable explanation. We
also find that Choudhri’s explanation is reasonable because it is plausible and the result of
inadvertence or mistake. Accordingly, the Court grants both motions to extend time to file
a notice of appeal.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: __December 5, 2019___




                                             2